Citation Nr: 1234281	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  06-16 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory condition, to include viral pharyngitis and claimed as sinus and throat pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to July 1965.

This matter is before the Board of Veterans' Appeal (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2009, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the claims file.

The Board remanded the claim in November 2009 and September 2011 for additional development.  In a June 2012 Supplemental Statement of the Case (SSOC), the RO affirmed the determination previously entered.  The case been returned to the Board for further appellate review.


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's respiratory disorders are related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the issue of entitlement to service connection for a respiratory disorder, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in January 2004 and February 2004 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded in a March 2006 letter.  These letters accordingly addressed all notice elements.  Although the March 2006 letter was provided following the initial adjudication of his claim by the AOJ/RO in April 2004, his claim has been readjudicated, with the most recent adjudication occurring in the June 2012 SSOC.  Nothing more is required.  

Next, VA has a duty to assist a Veteran in the development of his claims.  This duty includes assisting him in the procurement of his available service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified VA and private treatment records.  The Veteran also submitted written statements discussing his contentions.  Additionally, the case was remanded in September 2011 so that the RO could endeavor to obtain any outstanding VA and private medical records identified by the Veteran.  To date, the Veteran has not identified any additional records that have not been obtained.  Thus, the RO substantially complied with this remand directive.  See D'Aires v. Peak, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998) violation when the examiner made the ultimate determination required by the Board's remand).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.

A VA examination and opinions with respect to the issue on appeal were obtained in March 2010 and October 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2010 and October 2011 VA medical opinions obtained in this case are more than adequate, as they are predicated on a full reading of the Veteran's claims file.  These opinions considered all of the pertinent evidence of record, to include service and post military treatment records, and the statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the case was previously before the Board on two prior occasions.  In November 2009, the Board remanded the case so that the Veteran could be afforded a VA examination to determine the etiology of his claimed disorder.  He was afforded a VA examination in March 2010.  Then, in September 2011, the Board remanded the case so that an addendum opinion could be obtained regarding whether the Veteran's additional respiratory diagnose of rhinitis and bronchitis were related to his military service.  In October 2011, a VA examiner provided an opinion with respect to these diagnoses.  As explained above, the VA examiner's March 2010 and October 2011 opinions are adequate to decide the case.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed.  Cir. 1996)(table).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background and Analysis

The Veteran essentially claims that he currently has a respiratory disorder that is related to his military service.  He asserts that he was treated for pharyngitis while on active duty and that he has experienced respiratory symptomatology since that time.  Specifically, the Veteran claims that he suffers from residuals of his in-service viral pharyngitis, to include sinus and throat problems.  Having reviewed the evidence of record in light of all relevant laws and regulations, the Board finds that the preponderance of the evidence is against the claim for service connection in this instance.  Accordingly, the appeal must be denied.

Service treatment records reflect treatment for viral pharyngitis in November 1963.  Subsequent treatment records are negative for reports or treatment of any respiratory symptomatology.  The May 1965 separation report of medical examination shows that the clinical examination of the nose, sinus, and lungs were normal.  The chest X-ray was negative.  On the associated May 1965 separation report of medical history, the Veteran denied  having any ear, nose, or throat trouble, sinusitis, hay fever, or asthma.

Post-military private treatment records document the Veteran's reports of respiratory symptomatology and the treatment of his conditions.  Private treatment records dated in December 1998 and June 1999 include his report of having sinus difficulties.  Private treatment records dated in August 2001 reflect the Veteran's report of having pain with swallowing, a sore throat, sinus drainage and swelling under his tongue.  Following clinical examinations and a computed tomography (CT) study, he was diagnosed with angioedema of the throat and subtonsillar area.  The Veteran underwent an additional assessment that same day, which again revealed swelling on the mouth floor, some edema of the supraglottic larynx, and a questionable stone in the right floor of the mouth.  The private examiner determined that there was no obvious evidence of odontogenic disease of infectious pathology.  The differential diagnosis at that time was an allergic manifestation of unknown etiology.

VA medical records reflect additional treatment of the Veteran's respiratory symptomatology.  In August 2001, he reported a history of wheezing and of sputum production when he coughed at night.  Wheezing was not detected on the associated physical examination.  The examiner concluded that the Veteran's increased sputum was due to allergic drainage.  

During a June 2003 private medical consultation, the Veteran reported having chronic sinus trouble, frequent wheezing, clear sputum production, and difficulty breathing.  He associated his breathing difficulties to post-military exposure to asbestos.  The associated physical examination was negative for evidence of asbestosis or any other pulmonary disease.    

A November 2005 private hospital discharge summary report includes a diagnosis of chronic sinusitis.  

Subsequent VA treatment records indicate that the Veteran was diagnosed with allergic rhinitis, not otherwise specified, and bronchitis.  These records also revealed that the Veteran was prescribed allergy medications.  

The Veteran underwent a VA respiratory examination in March 2010, at which time the claims file was reviewed by the VA examiner.  The examiner noted that the Veteran's service treatment records did not reveal the presence of any chronic respiratory disease.  His VA treatment records revealed current diagnoses of obstructive sleep apnea and morbid obesity hypoventilation syndrome.  The Veteran reported a history of post-military asbestos exposure.  The examiner noted that the Veteran had not been diagnosed with a primary lung disease.  Following the review of the Veteran's medical records and the clinical examination of the Veteran, the examiner concluded that the Veteran did not have a primary respiratory problem, other than sleep apnea and morbid obesity hypoventilation syndrome.  The examiner opined that the Veteran's sleep apnea and morbid obesity hypoventilation syndrome were not related to his military service.  He essentially explained that the Veteran did not have evidence of morbid obesity hypoventilation or symptoms of sleep apnea while on active duty.

As directed by the September 2011 remand, the March 2010 VA examiner provided an additional opinion in an October 2011 report that addressed the Veteran's VA diagnoses of allergic rhinitis and bronchitis.  The examiner indicated that he reviewed the claims file in conjunction with providing the requested opinion.  Based on this review, the examiner opined that the Veteran's current respiratory disorders, to include allergic rhinitis and bronchitis, were not related to his military service.  He explained that the Veteran was seen only once in-service in November 1963 for viral pharyngitis, which the examiner noted was a short, acute illness.  He essentially concluded that the Veteran's in-service viral pharyngitis was not related to his allergic rhinitis or bronchitis.

Based on the foregoing, the Board finds that service connection is not warranted for a respiratory disorder.  The medical evidence of record shows that he has been diagnosed with sleep apnea, morbid obesity hypoventilation syndrome, sinusitis, allergic rhinitis, and bronchitis during the pendency of the appeal.  However, the preponderance of the evidence does not show that these diagnoses are related to the Veteran's military service.

The Veteran essentially maintains that his current respiratory diagnoses are related to his in-service episode of viral pharyngitis and that he has experienced a continuity of symptomatology following his separation.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., sinus problems.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

In this case, the Veteran's service treatment records confirm that he was treated for an in-service episode of viral pharyngitis in November 1963.  As such, the Veteran's account of experiencing in-service respiratory symptomatology is considered competent.

Having found the Veteran's lay statement to be competent, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

Here, the Board finds that the Veteran's account of having respiratory symptomatology, at least of an acute and transitory nature, in service is credible.  As noted above, the November 1963 service treatment record confirms that he was diagnosed with viral pharyngitis while on active duty.

While the Veteran's service treatment records and lay statements confirm the occurrence of a single episode of viral pharyngitis during his military service, the fact remains that there is no evidence that the Veteran suffered a chronic respiratory disability as a result of the in-service incident.

In this regard, the Board finds that the May 1965 separation report of medical examination, which was completed approximately two months prior to separation, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision).  The May 1965 separation report of medical examination is entirely negative for any symptoms associated with a respiratory disorder and reflects that the clinical examination of the Veteran's nose, sinus, and lungs was normal.  The Veteran denied having any ear, nose, or throat trouble, sinusitis, hay fever, or asthma on the associated May 1965 separation report of medical history.  The Board finds that service treatment records, to include the May 1965 separation report of medical examination and report of medical history, weigh heavily against the claim.  The service treatment records support a conclusion that the Veteran's in-service diagnosis of viral pharyngitis was acute and transitory, as the subsequent May 1965 separation report of medical examination shows no clinical findings of a respiratory disorder prior to his discharge.

Moreover, the medical evidence does not show diagnosed respiratory disorder until years after the Veteran's separation from active duty service.   The medical evidence shows the first evidence of a possible respiratory disorder in 2001, at which time the Veteran was assessed as having an allergic manifestation identified as angioedema of the throat and subtonsillar area.  This diagnosis was provided well over three decades following his separation from active service.  The subsequent diagnoses of chronic sinusitis, allergic rhinitis, bronchitis, sleep apnea, and morbid obesity hypoventilation syndrome were provided at least four decades following the Veteran's separation.  The Board notes that the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000). 

The Board finds highly probative the March 2010 and October 2011 VA examiner's opinions with regards to the Veteran's claimed respiratory disorder.  Based on clinical and diagnostic testing of the Veteran and review of the claims file, the examiner determined that the Veteran's current respiratory diagnoses were not related to his military service.  The VA examiner explained that the Veteran did not have symptoms related to these disorders while on active duty and that his in-service viral pharyngitis was a short, acute illness.  The VA examiner's March 2010 and October 2011 opinions are considered highly probative, as they are definitive, based upon complete reviews of the Veteran's entire claims file and clinical examination of the Veteran, and supported by detailed rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the opinions are found to carry significant probative weight.  See Prejean v. West, 13 Vet. Ap. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinions against his claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Essentially, there is no competent and credible medical and lay evidence of record relating the Veteran's current respiratory disorders to an in-service occurrence or to his military service.  Thus, there is no basis to grant service connection in this instance.

In reaching the above determination, the Board again notes that consideration has been given to the Veteran's statements that his current respiratory conditions are related to his military service.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d 1313.  However, a respiratory disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of the disorders, such as difficulty breathing, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with the claimed disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of his respiratory diagnoses are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

Given that the preponderance of the evidence weighs against the Veteran's claim, for the Board to conclude that the Veteran has a respiratory disorder that was incurred during his military service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the claim for service connection must be denied.

Essentially, as the weight of the competent and probative evidence is against a finding that the Veteran's claimed respiratory disorder is related to service, the preponderance of the evidence is against the service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


